1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,061,306 (US 11,061,306 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent teach a projection-type display apparatus comprising: a main body; a light source; a light modulator that modulates light outputted from the light source; a projection lens having a cylindrical section provided at one end portion of the projection lens and the light modulated by the light modulator is incident on a first direction and housing an optical system that reflects the light modulated by the light modulator and projects the light modulated by the light modulator toward above the main body; a first projection lens holder provided with the main body and holding the cylindrical section; and a second projection lens holder provided with the main body and holding the cylindrical section at a different position from a position where the first projection lens holder holds the cylindrical section; wherein the projection lens is attachable and detachable from the main body via the first projection lens holder and the second projection lens holder. The only difference between the instant application and the patent is having first, second and third light modulators and a light combining system that combines the first light, the second light and the third light and exits a combined light in a first direction. Having plural light modulators and a light combining system is well known in the art and would have been obvious. 
Allowable Subject Matter
Claims 1-5 will be allowed if earlier non-statutory double patenting rejection is successfully overcome.
As of claim 1, the closest prior art Nakagawa et al. (US 20070019118 A1; Nakagawa) teaches a liquid crystal projector device which includes a flat casing 1 including a lower half case 12 and an upper half case 11. A manipulation portion 15 including a plurality of manipulation buttons is disposed on a surface of the casing 1, while a projection window 13 is provided on the front face of the casing 1. A vent 14 for discharging the air in the casing 1 to the outside is provided on the right-side wall of the casing 1. As shown in FIG. 2 and FIG. 3, a synthetic resin optical system holding case 7 extending in an approximate L-shape is disposed inside the casing 1. Disposed inside the optical system holding case 7 are a lamp unit 4 for serving as a light source, an optical system 2 (see FIG. 5) for separating white light emitted from the lamp unit 4 into light of three primary colors, and an image synthesizer 3 for irradiating liquid crystal panels for three primary colors with the light of three primary colors to generate image light of three primary colors, and synthesizing the generated image light of three primary colors into color image light. The lamp unit 4 is contained at the right end in the optical system holding case 7, while the image synthesizer 3 is contained at the forward end in the optical system holding case 7. The optical system 2 is disposed on a light path in the optical system holding case 7 from the lamp unit 4 to the image synthesizer 3. The optical system holding case 7 has a forward end edge thereof coupled to the base end of a cylinder 39a for holding a projection lens 39. Further, a power unit 9 is placed inside the casing 1 at the forward side of the optical system holding case 7. Nakagawa does not anticipate or render obvious, alone or in combination, a first projection lens holder provided with the main body and holding the cylindrical section; and a second projection lens holder provided with the main body and holding the cylindrical section at a different position from a position where the first projection lens holder holds the cylindrical section; wherein the projection lens is attachable and detachable from the main body via the first projection lens holder and the second projection lens holder.
Claims 2-3 are allowed as being dependent on claim 1.
As of claim 4, the closest prior art Nakagawa et al. (US 20070019118 A1; Nakagawa) teaches a liquid crystal projector device which includes a flat casing 1 including a lower half case 12 and an upper half case 11. A manipulation portion 15 including a plurality of manipulation buttons is disposed on a surface of the casing 1, while a projection window 13 is provided on the front face of the casing 1. A vent 14 for discharging the air in the casing 1 to the outside is provided on the right-side wall of the casing 1. As shown in FIG. 2 and FIG. 3, a synthetic resin optical system holding case 7 extending in an approximate L-shape is disposed inside the casing 1. Disposed inside the optical system holding case 7 are a lamp unit 4 for serving as a light source, an optical system 2 (see FIG. 5) for separating white light emitted from the lamp unit 4 into light of three primary colors, and an image synthesizer 3 for irradiating liquid crystal panels for three primary colors with the light of three primary colors to generate image light of three primary colors, and synthesizing the generated image light of three primary colors into color image light. The lamp unit 4 is contained at the right end in the optical system holding case 7, while the image synthesizer 3 is contained at the forward end in the optical system holding case 7. The optical system 2 is disposed on a light path in the optical system holding case 7 from the lamp unit 4 to the image synthesizer 3. The optical system holding case 7 has a forward end edge thereof coupled to the base end of a cylinder 39a for holding a projection lens 39. Further, a power unit 9 is placed inside the casing 1 at the forward side of the optical system holding case 7. Nakagawa does not anticipate or render obvious, alone or in combination, a first projection lens holder provided with the main body and holding the cylindrical section; and a second projection lens holder provided with the main body and holding the cylindrical section at a different position from a position where the first projection lens holder holds the cylindrical section; wherein the projection lens is attachable and detachable from the main body via the first projection lens holder and the second projection lens holder.
Claim 5 is allowed as being dependent on claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kurtz et al. (US 20130107360 A1) teaches imaging optics having reduced susceptibility to thermally-induced stress birefringence for imaging an object plane to an image plane; comprising an aperture stop positioned between the object plane and the image plane; a first group of optical elements located on the object plane side of the aperture stop; and a second group of optical elements located on the image plane side of the aperture stop. The optical elements in the first and second groups that are immediately adjacent to the aperture stop are refractive lens elements fabricated using optical materials having a negligible susceptibility to thermal stress birefringence, and the other optical elements are a combination of reflective optical elements and refractive lens elements fabricated using optical materials having at most a moderate susceptibility to thermal stress birefringence;
- Prior Art LIANG (US 20090116127 A1) teaches a super-wide-angle lens which includes a lens barrel, a set of imaging lenses, and a prism. The set of imaging lenses is received in the lens barrel. The prism has three light incident surfaces, each of which is coated with a unique color filter for exclusively transmitting a predetermined color light, and a light emissive surface. The prism is positioned such that each of the light incident surfaces is configured for receiving light from a unique field of view of the super-wide-angle lens and the light emissive surface faces the set of imaging lenses, and is structured so that light transmitting in the prism is directed from the light incident surfaces to the light emissive surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882